Citation Nr: 1214972	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-32 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to the service-connected dermatitis.

2.  Entitlement to an increased evaluation for dermatitis, claimed as Sweet's syndrome, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for conjunctivitis, to include as secondary to the service-connected dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania in October 2008 and October 2009.  The Veteran appeared for a Travel Board hearing in November 2011 and submitted additional evidence, with a signed waiver of RO review.  See 38 C.F.R. § 20.1304(c) (2011).

Several other matters are not on appeal but warrant discussion.  In a January 2007 rating decision, the RO determined that new and material evidence had not been received to reopen claims for service connection for a spinal disorder (claimed as back) and a right thumb disorder.  (This letter also addressed a new and material evidence claim concerning a skin disorder, but that claim has since been granted.)  In October 2007, the Veteran filed a Notice of Disagreement with "all the adjudicative determinations mentioned in the above referenced VA letter(s)" and, in a separate section of this letter, he referenced "injuries and hospitalization" during service.  No specific VA letters or decisions, however, were listed.  In November 2007, the RO informed the Veteran that his Notice of Disagreement lacked specificity and that further clarification as to issues and the reasons for disagreement was needed.  In a December 2007 letter, the Veteran indicated that the disabilities for which he was seeking service connection and an "appeal," in fact, concerned the foot and the ankle.  These matters actually had not been addressed in a prior rating decision, but service connection for these disorders was later denied in a May 2008 rating decision.  The Veteran never appealed those particular denials.  In summary, there is no basis for a remand pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) for the issuance of a Statement of the Case addressing the spinal and right thumb disorders, and the claims for service connection for foot and ankle disorders are not presently on appeal either.  

That notwithstanding, a subsequent September 2009 VA orthopedic examination report indicates x-ray evidence of arthritis of the left ankle, diagnosed later in the report as left ankle ankylosis, and the examiner stated that "[i]f the x-rays of the left ankle show arthritis, then it would be my medical opinion that the arthritis would be as least as likely as not" caused by or a result of the Veteran's service-connected Sweet's syndrome.  Given this opinion, the Board finds that the record now raises a claim to reopen the matter of service connection for arthritis of the left ankle (previously denied in the aforementioned May 2008 rating decision).  This matter is accordingly referred to the RO for appropriate action.

All claims, except for the claim for service connection for rheumatoid arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is some question of whether the Veteran actually has a diagnosis of rheumatoid arthritis; even if such a diagnosis is assumed, there is no competent and credible evidence linking such diagnosis to service or to the one-year period following service, or to the service-connected dermatitis.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by service and may not be presumed to have been; such disability was also not incurred in or aggravated by the service-connected dermatitis.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran received fully adequate notice as to his claim for service connection for rheumatoid arthritis, in terms of 38 C.F.R. § 3.159(b) and Dingess/Hartman, in an August 2009 letter.  The provisions of 38 C.F.R. § 3.310, concerning secondary service connection, were fully addressed in this letter.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran has been afforded a VA orthopedic examination, and relevant VA and private treatment records have been obtained.  While the Board has requested updated VA treatment records in regard to the other claims on appeal in the REMAND section of this decision, the Veteran indicated during his Board hearing that there had been no such recent treatment for rheumatoid arthritis.  The Board also acknowledges that a private treatment record from February 2004 confirms the Veteran's receipt of Social Security Administration (SSA) disability benefits, but this record also indicates that these benefits were granted following foot surgery.  Consequently, the Board finds that any corresponding SSA medical records concern a disability not addressed on appeal; they are not relevant to the matter on appeal, and there is no requirement for the Board to obtain them prior to an adjudication.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board has reviewed the documentation of record, including the service treatment records, the post-service outpatient treatment records, and the report of a September 2009 VA orthopedic examination.  Most of the reports corresponding to the Veteran's arthralgia and joint complaints concern his diagnosis of lupus, service connection for which was most recently denied in a January 2011 rating decision.  With regard to the claimed rheumatoid arthritis, a March 2004 VA treatment report contains an assessment of rheumatoid arthritis, albeit without corresponding test findings.  Another March 2004 report indicates rheumatoid arthritis, with laboratory findings from 2002 noted.  Several VA and private treatment records beginning in April 2004 indicate a history of rheumatoid arthritis.  A November 2006 VA treatment record indicates that the Veteran most likely had severe diffuse osteoarthritis causing polyarthralgia, with no sign of acute synovitis.  A July 2008 treatment report from A. R. Bapat, M.D., contains a notation of a "personal history of rheumatoid arthritis."  Moreover, a September 2009 VA treatment record contains a brief notation that the Veteran "has" rheumatoid arthritis, again without corresponding test findings.  An assessment of rheumatoid arthritis was most recently listed in a May 2011 VA treatment record.  

Even if the Board were to assume that the medical documentation of record confirms a current diagnosis of rheumatoid arthritis, such disability must be shown to be etiologically related to service, or manifest to a compensable degree within one year of service.  Alternatively, such disability must be shown to have been incurred or aggravated as secondary to rheumatoid arthritis.  In this case, there is no medical opinion or other evidence of record indicating rheumatoid arthritis prior to 2002 - nearly four decades after separation from service - and no medical opinion otherwise linking rheumatoid arthritis to service or to a service-connected disability.

The Board has thus directed its attention to the Veteran's own lay opinion and the probative value of such opinion.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In this case, the Board does not find the Veteran's contentions as to a rheumatoid arthritis diagnosis or etiology to constitute competent evidence.  The Board does not contest the Veteran's contentions of pain, which he is certainly capable of sensing and observing.  However, the Veteran has not been shown to possess the medical credentials, training, or other expertise needed to ascertain whether such pain represents a diagnosis of rheumatoid arthritis as opposed to another disorder (e.g., his nonservice-connected lupus), the date of onset of such a disorder, or the question of whether such disorder is any way etiologically related to a service-connected disorder.  In this regard, the Board finds that an atrophic disease like rheumatoid arthritis is far more analogous to the type of disease process addressed in Woehlaert, which concerned rheumatic fever, than to the disabilities found to be capable of lay observation in Barr, Jandreau, Charles, and Falzone.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002 (addressing rheumatoid (atrophic) arthritis).

Moreover, the Board questions the Veteran's credibility in his testimony concerning rheumatoid arthritis and its relationship with service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this regard, the Board testified in November 2011 that it was his belief that he "always" had this disability because he "always had pain in my joints."  A review of the service treatment records, however, indicates that he specifically denied swollen or painful joints in both his October 1963 separation questionnaire and the questionnaire accompanying a February 1964 National Guard enlistment examination.  This stark contradiction between his current contentions and his past statements is yet another factor that renders his lay contentions to be of no probative value.  

As indicated above, the Veteran has been found to have arthritis and ankylosis of the left ankle, and the September 2009 VA examiner linked this disability to the service-connected skin disorder.  This matter has accordingly been referred back to the RO.  In taking this step, the Board must stress that such arthritis of the left ankle is not the same diagnosis as the atrophic rheumatoid arthritis disability claimed in the present appeal.  In this examination report, the examiner did not in any way confirm the presence of rheumatoid arthritis, let alone comment on the etiology of this claimed disability.  Moreover, the Board would point out that the Veteran has for several years reported a separate history of ankle injury and surgeries, as indicated in a February 2004 report from J. Wu, M.D.  

In this regard, the Board has also considered whether a more thorough VA examination, specifically addressing rheumatoid arthritis, is "necessary" under 38 C.F.R. § 3.159(c)(4) in this case.  Given the utter dearth of competent and credible evidence supporting this claim, however, the Board finds no reasonable likelihood that a further VA examination would result in favorable findings.  Such an examination accordingly will not be requested.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for rheumatoid arthritis, to include as secondary to the service-connected dermatitis, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for rheumatoid arthritis, to include as secondary to the service-connected dermatitis, is denied.


REMAND

During his November 2011 hearing, the Veteran confirmed that he was being treated at a VA facility "now" by "dermatology" for "the lesions and the break outs."  The most recent VA treatment records (from the Philadelphia VA Medical Center (VAMC)) concerning his service-connected dermatitis date from May 2011 and confirm that he was to make a return visit in six months.  The limited VA treatment records that the Veteran submitted in November 2011 do not address his service-connected dermatitis.  The Board thus finds that efforts should be made to obtain updated treatment records from the Philadelphia VAMC.  See 38 C.F.R. § 3.159(c)(2).  

Also of concern to the Board is that the aforementioned May 2011 VA treatment record addressing the Veteran's skin lesions contains a reference to a "red lesion under the right eye - possibly early Sweets."  No such lesion is indicated in the April 2011 VA skin examination report, and the development of a new lesion in a highly exposed area accordingly raises a question of whether the service-connected skin disability is spreading and covering an increased percentage of the skin, including the exposed areas of the skin.  A further VA examination, addressing in detail the extent of the disability and the required medical regimen (if any) is thus warranted in this case.  See VAOPGCPREC 11-95 (April 7, 1995) (an additional VA examination is warranted in rating cases where an increase in severity since the last examination is asserted).

The claim for service connection for conjunctivitis also needs additional development.  The possibility of a causal link between this disability and Sweet's syndrome was addressed in both an August 2009 private treatment record and a March 2010 VA treatment record, but the Veteran has not been afforded a VA examination addressing questions of etiology to date.  The Board finds such an examination to be "necessary" under 38 C.F.R. § 3.159(c)(4), given the aforementioned medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) letter addressing the claims on appeal.  As to the claim for service connection for conjunctivitis, to include as due to the service-connected dermatitis, this letter must include a detailed description of the evidence needed to support the claim in terms of 38 C.F.R. § 3.310.

2.  The Philadelphia VAMC must be contacted and requested to furnish all records of treatment of the Veteran dated since May 2011.  All records received by the RO/AMC must be added to the claims file.  If the search for such records has negative results, this fact must be documented in the claims file.

3.  The Veteran should be afforded a VA skin examination, with an examiner who has reviewed the entire claims file.  The examiner must address the percentages of both total and exposed skin areas affected by the service-connected dermatitis, claimed as Sweet's syndrome.  Particular attention should be directed to the areas around the eyes, as noted in the aforementioned May 2011 VA treatment report.  The examiner should also comment on whether the Veteran requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period or during any other period since August 2006 (the date that service connection for the skin disability was effectuated).  Specific medications, and the duration of use of such medications, should be listed.  Finally, the examiner should indicate whether there is any residual scarring and describe both the extent of coverage and the disfigurement resulting from any such scarring.  All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.  

4.  The Veteran should also be afforded a VA eye examination, with an examiner who has reviewed the entire claims file.  The examiner must address whether any currently diagnosed chronic eye disability, specifically conjunctivitis: 1) is at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to service, or 2) was at least as likely as not incurred or worsened as secondary to the service-connected dermatitis.  The opinions expressed by the examiner must be supported by a complete rationale in a typewritten report.

5.  The claims for an increased evaluation for dermatitis, claimed as Sweet's syndrome; and service connection for conjunctivitis, to include as secondary to service-connected dermatitis, must be readjudicated.  If the determination of either claim remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


